Citation Nr: 1449427	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  08-19 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a claimed right ankle disorder as secondary to service-connected Type I diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1994 to February 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  

The records show that the Veteran was scheduled for Board hearing at the RO in July 2010 but requested that it be rescheduled for a later date.  His representative later cancelled the hearing request and asked that the appeal be determined based on the evidence of record.  

The Board then remanded the case in September 2010 and October 2012 for additional development of the record.  

In a recent statement (VA 21-4138) received in June 2013, the Veteran indicated his desire that his claim be "cancelled."  The claim appears to be related to a claim for dependents.  This matter has not been developed for appellate review and is referred to the RO for appropriate action.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

As the title page of this remand shows, the Veteran is claiming service connection for a right ankle disability as secondary to his service-connected diabetes mellitus, Type I.  More specifically, he asserts that, in February 2007, he experienced a diabetic attack when he passed out and crashed his car causing a right ankle injury.

After reviewing the record, the Board finds that another remand is required in this appeal because there is pertinent, outstanding evidence.  

First, there is an August 2008 vocational rehabilitation narrative report that shows that the Veteran was in the process of applying for Social Security benefits.  In light of this and the Veteran's assertions that he had to stop work due to his service-connected diabetes mellitus and his right ankle disability, an attempt must be made to obtain the Veteran's records from the Social Security Administration (SSA).  

The law provides that as long as a reasonable possibility exists that there are SSA records relevant to the Veteran's claim, VA is required to assist the Veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  "Relevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  

Second, the record shows that the Veteran was asked on two occasions, in letters dated in September 2010 and November 2012, to complete and return VA forms 21-4142 authorizing the release of the accident report from the local police department and the emergency medical technician related to the February 2007 motor vehicle accident.  

To date, the Veteran has not complied with VA's request for this evidence.  It should be noted that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Id.  

Accordingly, in light of the necessity of this remand, another attempt should be made to obtain this pertinent evidence.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159.

Based on the foregoing, the case is REMANDED for the following action:

1.  The AOJ should take all indicated action to contact SSA and request copies of all documents pertaining to any award or denial of disability benefits from SSA, and specifically request a copy of the decision awarding or denying any benefits and copies of the medical records upon which SSA based its decision.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile. 38 C.F.R. § 3.159(c)(2).  

If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

2.  The AOJ then should take all indicated action to attempt to contact the Veteran and ask that he complete and return the necessary authorization (VA Form 21-4142) for VA to obtain (A) emergency medical technician (EMT) records from the first responders to the February 18, 2007 motor vehicle accident; as well as (B) the accident report from the police department. The accident in question occurred sometime prior to 4:30 a.m. in the early morning hours of February 18, 2007. 

The Veteran should adequately identify the EMT responders and police department in question. He should be asked to provide the full name of the EMT agency that treated him at the scene, the full name of the police department who wrote the accident report, and any address or telephone information of either. 

THE VETERAN'S REPRESENTATIVE (DAV) SHOULD ASSIST THE VETERAN IN SECURING THIS EVIDENCE. The Veteran is also asked to provide the records himself if he has them in his possession. 

If the Veteran provides a completed release form authorizing VA to obtain these confidential records, copies of all outstanding records should be requested.  If no records are available, documentation to that effect is required and should be associated with the file.

3.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal  in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive SSOC to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



